Case 3:17-cv-01112-JLS-NLS Document 85-1 Filed 04/15/19 PagelD.1344 Page 1 of 9

OWINO, et al. v. CORECIVIC, INC..
Case No. 3:17-CV-01112-JLS-NLS

MOTION FOR CLASS CERTIFICATION

INDEX OF EXHIBITS TO RIDLEY DECLARATION

 

Exhibit
No.

Description

Page Nos.

 

A true and correct copy of a table listing of all the Courts
wherein Eileen R. Ridley has been admitted to practice law.

1-3

 

A true and correct copy of Eileen R. Ridley’s Current
Biography.

4-6

 

A true and correct copy of excerpts from the transcript of the
deposition of Jason Ellis taken on March 4, 2019.

7-70

 

A true and correct copy of excerpts from the transcript of the
deposition of Jason Ellis taken on March 5, 2019.
FILED UNDER SEAL

 

71-104

 

A true and correct copy of excerpts from the transcript of the
deposition of Susan Huffman taken on January 21, 2019.
FILED UNDER SEAL

105-127

 

FILED UNDER SEAL

A true and correct copy of excerpts from the transcript of the
deposition of Fred Figueroa taken on February 19, 2019.

 

128-153

 

A true and correct copy of excerpts from the transcript of the
deposition of Troy G. Pollock taken on February 26, 2019.
FILED UNDER SEAL

154-176

 

A true and correct copy of excerpts from the transcript of the
deposition of Robert Lacy, Jr. taken on March 13, 2019.

177-189

 

A true and correct copy of Defendant’s Detainee Voluntary
Work Program Agreement Form, Bates No. CCOG22900.
FILED UNDER SEAL

190

 

10

A true and correct copy of Defendant’s Detainee Voluntary
Work Program Agreement Form, signed by Plaintiff Jonathan
Gomez.

19]

 

1]

 

 

FILED UNDER SEAL

A true and correct copy of a detainee file, Bates Nos.
CCOG43011 through CCOG43166.

 

 

192-347

 

 
 

 

 

 

 

 

 

 

 

 

 

 

Case 3:17-cv-01112-JLS-NLS Document 85-1 Filed 04/15/19 PagelD.1345 Page 2 of 9
Exhibit Description Page Nos.
No.
12 A true and correct copy of Otay Mesa Detention Center’s 348-35]
Sanitation and Hygiene Policy, effective September 1, 2015,
Bates Nos. CCOG2711 through CCOG2714.
FILED UNDER SEAL
13 A true and correct copy of Stewart Detention Center’s 352-355
Sanitation and Hygiene Policy, effective April 1, 2013, Bates
Nos. CCOG7912 through CCOG7915.
FILED UNDER SEAL
14 A true and correct copy of San Diego Correctional Facility’s 356-359
Sanitation and Hygiene Policy, effective February 17, 2004,
Bates Nos. CCOG8558 through CCOG8561.
FILED UNDER SEAL
15 A true and correct copy of North Georgia Detention Center’s 360-363
Sanitation and Hygiene Policy, effective April 1, 2009, Bates
Nos. CCOG32093 through CCOG32096.
FILED UNDER SEAL
16 A true and correct copy of Northeast Ohio C orrectional 364-366
Center’s Sanitation and Hygiene Policy, effective June 1,
2004, Bates Nos. CCOG31605 through CCOG3 1607.
FILED UNDER SEAL
17 A true and correct copy of T. Don Hutto Residential Center’s 367-372
Sanitation and Hygiene Policy, effective May 8, 2006, Bates
Nos. CCOG76351 through CCOG76356.
FILED UNDER SEAL
18 A true and correct copy of Stewart Detention Center’s 373-376
Sanitation and Hygiene Policy, effective October 1, 2006,
Bates Nos. CCOG8881 through CCOG8884.
FILED UNDER SEAL
19 A true and correct copy of San Diego Correctional Facility’s 377-38]
Sanitation and Hygiene Policy, effective April 11, 2003,
Bates Nos. CCOG30664 through CCOG30668.
FILED UNDER SEAL

 

 

 

 

 

 

 
Case 3:17-cv-01112-JLS-NLS Document 85-1 Filed 04/15/19 PagelD.1346 Page 3 of 9

 

Exhibit

Description

Page Nos.

 

20

A true and correct copy of La Palma Correctional Center’s
Sanitation and Hygiene Policy, effective January 22, 2018,
Bates Nos. CCOG32688 through CCOG32691.

FILED UNDER SEAL

382-385

 

21

A true and correct copy of Otay Mesa Detention Facility’s
Detainee Admission and Orientation Handbook, dated
January 2018, Bates Nos. CCOG19841 through CCOG19891.

386-436

 

22

A true and correct copy of Florence Correctional Center’s
Detainee Handbook, dated July 10, 2012, Bates Nos.
CCOG21859 through CCOG21894.

437-472

 

23

A true and correct copy of San Diego Correctional Facility’s
Inmate/Detainee Admission and Orientation Handbook, dated
October 2007, Bates Nos. CCOG2222 through CCOG2253.

473-504

 

24

A true and correct copy of Laredo Processing Center’s
Detainee Handbook, dated November 2016, Bates Nos.
CCOG19498 through CCOG19573.

505-580

 

A true and correct copy of Eloy Detention Center’s 2013
Admissions Handbook, Bates Nos. CCOG21164 through
CCOG21220.

581-637

 

26

A true and correct copy of Houston Processing Center’s 2013
Admissions Handbook, Bates Nos. CCOG22121 through
CCOG22146.

638-663

 

27

A true and correct copy of Otay Mesa Detention Center’s
Food Service Post Orders, Bates Nos. CCOG2833 through
CCOG2838.

FILED UNDER SEAL

664-669

 

28

A true and correct copy of Laredo Processing Center’s Food
Service Post Orders, Bates Nos. CCOG7637 through
CCOG7642.

FILED UNDER SEAL

670-675

 

29

 

 

A true and correct copy of Stewart Detention Center’s Food
Service Post Orders, Bates Nos. CCOG8028 through
CCOG8033.

FILED UNDER SEAL

 

676-681

 

 
Case 3:17-cv-01112-JLS-NLS Document 85-1 Filed 04/15/19 PagelD.1347

Page 4 of 9

 

Exhibit

Description

Page Nos.

 

30

FILED UNDER SEAL

A true and correct copy of an excerpt from a Disciplinary
Log, Bates No. CCOG25046.

 

31

FILED UNDER SEAL

682-684

 

A true and correct copy of an excerpt from a Disciplinary
Log, Bates No. CCOG25153.

 

32

685-687

 

A true and correct copy of an excerpt from a Disciplinary
Log, Bates No. CCOG25049.
FILED UNDER SEAL

688-690

 

33

FILED UNDER SEAL

A true and correct copy of an excerpt from a Disciplinary
Log, Bates No. CCOG25045.

 

34

691-693

 

A true and correct copy of Plaintiff Jonathan Gomez’s
Commissary Purchase Record, Bates Nos. CCOG45309
through CCOG45327.

FILED UNDER SEAL

694-712

 

A true and correct copy of a detainee Commissary Purchase
Record, Bates Nos. CCOG56592 through CCOG56601.
FILED UNDER SEAL

713-722

 

36

FILED UNDER SEAL

A true and correct copy of a detainee Commissary Purchase
Record, Bates Nos. CCOG57056 through CCOGS7059.

 

37

723-726

 

A true and correct copy of Plaintiff Sylvester Owino’s
Commissary Purchase Record, Bates Nos. CCOG45345
through CCOG45347.

FILED UNDER SEAL

727-729

 

38

A true and correct copy of a detainee Commissary Purchase
Record, Bates Nos. CCOG74453 through CCOG74454.
FILED UNDER SEAL

730-731

 

39

 

 

FILED UNDER SEAL

A true and correct copy of a detainee Commissary Purchase
Record, Bates Nos. CCOG54219 through CCOG54220.

 

732-733

 

 

 
Case 3:17-cv-01112-JLS-NLS Document 85-1 Filed 04/15/19 PagelD.1348 Page 5 of9

 

Exhibit

Description

Page Nos.

 

40

A true and correct copy of a detainee Commissary Purchase
Record, Bates Nos. CCOG54050 through CCOG54051.
FILED UNDER SEAL

 

41

734-735

 

A true and correct copy of a detainee Commissary Purchase
Record, Bates Nos. CCOG74650 through CCOG74654.
FILED UNDER SEAL

 

42

736-740

 

A true and correct copy of a detainee Commissary Purchase
Record, Bates Nos. CCOG74564 through CCOG746566.
FILED UNDER SEAL

741-743

 

43

A true and correct copy of Otay Mesa Detention Center’s
Facility Commissary Checking Account Policy, effective
September 1, 2015, Bates Nos. CCOG2503 through
CCOG2506.

FILED UNDER SEAL

744-747

 

44

A true and correct copy of Defendant’s response to Plaintiffs
Request for Admission, Set One, dated November 1, 2019.

748-753

 

A true and correct copy of an excerpt of a spreadsheet for
California City Correctional Facility, Bates No. CCOG9314.
FILED UNDER SEAL

754-763

 

46

FILED UNDER SEAL

A true and correct copy of an excerpt of a spreadsheet for
California City Correctional Facility, Bates No. CCOG25034.

 

47

764-773

 

A true and correct copy of an excerpt of a spreadsheet for
Otay Mesa Detention Center, Bates No. CCOG9326.
FILED UNDER SEAL

774-783

 

48

FILED UNDER SEAL

A true and correct copy of an excerpt of a spreadsheet for San
Diego Correctional Facility, Bates No. CCOG9327.

 

49

FILED UNDER SEAL

784-793

 

A true and correct copy of an excerpt of a spreadsheet for San
Diego Correctional Facility, Bates No. CCOG25043.

 

 

 

794-803

 

A true and correct copy of an excerpt of a spreadsheet for San
Diego Correctional Facility, Bates No. CCOG25044.
FILED UNDER SEAL

 

804-813

 

 
Case 3:17-cv-01112-JLS-NLS Document 85-1 Filed 04/15/19 PagelD.1349

Page 6 of 9

 

Exhibit

Description

Page Nos.

 

51

A true and correct copy of an excerpt of a spreadsheet for

Central Arizona Florence Complex, Bates No. CCOG9302.

FILED UNDER SEAL

 

814-823

 

A true and correct copy of an excerpt of a spreadsheet for

Central Arizona Florence Complex, Bates No. CCOG9303.

FILED UNDER SEAL

 

824-831

 

A true and correct copy of an excerpt of a spreadsheet for

Central Arizona Florence Complex, Bates No. CCOG9304.

FILED UNDER SEAL

832-841

 

A true and correct copy of an excerpt of a spreadsheet for

Central Arizona Florence Complex, Bates No. CCOG9305.
FILED UNDER SEAL

 

842-850

 

A true and correct copy of an excerpt of a spreadsheet for

Central Arizona Florence Complex, Bates No. CCOG9306.

FILED UNDER SEAL

851-860

 

A true and correct copy of an excerpt of a spreadsheet for

Cibola County Correctional Center, Bates No. CCOG9315.
FILED UNDER SEAL

 

861-870

 

A true and correct copy of an excerpt of a spreadsheet for
Elizabeth Detention Center, Bates No. CCOG9317.
FILED UNDER SEAL

871-880

 

A true and correct copy of an excerpt of a spreadsheet for
Elizabeth Detention Center, Bates No. CCOG25035.
FILED UNDER SEAL

881-890

 

FILED UNDER SEAL

A true and correct copy of an excerpt of a spreadsheet for
Eloy Detention Center, Bates No. CCOG9316.

 

60

891-900

 

A true and correct copy of an excerpt of a spreadsheet for
Florence Correctional Center, Bates No. CCOG9307.
FILED UNDER SEAL

901-910

 

61

 

 

FILED UNDER SEAL

A true and correct copy of an excerpt of a spreadsheet for
Florence Correctional Center, Bates No. CCOG9308.

 

911-920

 

 

 
Case 3:17-cv-01112-JLS-NLS Document 85-1 Filed 04/15/19 PagelD.1350

Page 7 of 9

 

Exhibit

Description

Page Nos.

 

62

A true and correct copy of an excerpt of a spreadsheet for
Florence Correctional Center, Bates No. CCOG9309.
FILED UNDER SEAL

 

63

921-930

 

A true and correct copy of an excerpt of a spreadsheet for
Florence Correctional Center, Bates No. CCOG93 10.
FILED UNDER SEAL

 

64

931-940

 

A true and correct copy of an excerpt of a spreadsheet for
Florence Correctional Center, Bates No. CCOG9311.
FILED UNDER SEAL

941-950

 

A true and correct copy of an excerpt of a spreadsheet for
Florence Correctional Center, Bates No. CCOG93 12.
FILED UNDER SEAL

 

66

951-960

 

A true and correct copy of an excerpt of a spreadsheet for
Florence Correctional Center, Bates No. CCOG93 13.
FILED UNDER SEAL

961-970

 

67

A true and correct copy of an excerpt of a spreadsheet for
Florence Correctional Center, Bates No. CCOG25041.
FILED UNDER SEAL

 

68

971-980

 

A true and correct copy of an excerpt of a spreadsheet for
Houston Processing Center, Bates No. CCOG9318.
FILED UNDER SEAL

981-990

 

69

A true and correct copy of an excerpt of a spreadsheet for
Houston Processing Center, Bates No. CCOG9319.
FILED UNDER SEAL

991-1000

 

70

FILED UNDER SEAL

A true and correct copy of an excerpt of a spreadsheet for
Houston Processing Center, Bates No. CCOG9320.

 

71

1001-1010

 

A true and correct copy of an excerpt of a spreadsheet for T.
Don Hutto Residential Center, Bates No. CCOG9321.
FILED UNDER SEAL

1011-1020

 

72

 

 

FILED UNDER SEAL

A true and correct copy of an excerpt of a spreadsheet for T.
Don Hutto Residential Center, Bates No. CCOG25036.

 

1021-1030

 

 

 
Case 3:17-cv-01112-JLS-NLS Document 85-1 Filed 04/15/19 PagelD.1351

Page 8 of 9

 

Exhibit

Description

Page Nos.

 

73

A true and correct copy of an excerpt of a spreadsheet for La
Palma Correctional Facility, Bates No. CCOG9323.
FILED UNDER SEAL

 

74

1031-1040

 

A true and correct copy of an excerpt of a spreadsheet for
Laredo Processing Center, Bates No. CCOG9322.
FILED UNDER SEAL

 

1041-1050

 

A true and correct copy of an excerpt of a spreadsheet for
Nevada Southern Detention Center, Bates No. CCOG9325.
FILED UNDER SEAL

1051-1060

 

76

A true and correct copy of an excerpt of a spreadsheet for
Nevada Southern Detention Center, Bates No. CCOG25040.
FILED UNDER SEAL

 

77

1061-1070

 

A true and correct copy of an excerpt of a spreadsheet for
Northeast Ohio Correctional Center, Bates No. CCOG9324.
FILED UNDER SEAL

1071-1080

 

78

A true and correct copy of an excerpt of a spreadsheet for
Stewart Detention Center, Bates No. CCOG9328.
FILED UNDER SEAL

 

79

1081-1090

 

A true and correct copy of an excerpt of a spreadsheet for
Stewart Detention Center, Bates No. CCOG9329.
FILED UNDER SEAL

1091-1100

 

80

A true and correct copy of an excerpt of a spreadsheet for
South Texas Family Residential Center, Bates No.
CCOG9330.

FILED UNDER SEAL

1101-1110

 

81

A true and correct copy of an excerpt of a spreadsheet for
Tallahatchie County Correctional Facility, Bates No.
CCOG25042.

FILED UNDER SEAL

1111-1112

 

82

 

 

A true and correct copy of an excerpt of a spreadsheet for
Torrance County Detention Center, Bates No. CCOG9331.
FILED UNDER SEAL

 

 

1113-1123

 

 
Case 3:17-cv-01112-JLS-NLS Document 85-1 Filed 04/15/19 PagelD.1352

Page 9 of 9

 

Exhibit

Description

Page Nos.

 

83

A true and correct copy of an excerpt of a spreadsheet for
Torrance County Detention Center, Bates No. CCOG25037.
FILED UNDER SEAL

 

84

FILED UNDER SEAL

1124-1133

 

A true and correct copy of an excerpt of a spreadsheet for
Webb County Detention Center, Bates No. CCOG9332.

 

1134-1143

 

A true and correct copy of an excerpt of a spreadsheet for
Webb County Detention Center, Bates No. CCOG25038.
FILED UNDER SEAL

1144-1153

 

86

FILED UNDER SEAL

A true and correct copy of an excerpt of a spreadsheet for
West Tennessee Detention Facility, Bates No. CCOG23010.

 

87

1154-1158

 

A true and correct copy of an excerpt of a spreadsheet for
West Tennessee Detention Facility, Bates No. CCOG23011.
FILED UNDER SEAL

1159-1160

 

88

 

 

A true and correct copy of an excerpt of a spreadsheet for
California City Correctional Facility, Elizabeth Detention
Center, Eloy Detention Center, Florence Correctional Center,

Houston Processing Center, T. Don Hutto Residential Center,

Laredo Processing Center, Nevada Southern Detention
Center, North Georgia Detention Center, San Diego
Correctional Facility, Stewart Detention Center, Tallahatchie
County Correctional Facility, Torrance County Detention
Center, Bates No. CCOG230.

FILED UNDER SEAL

1161-1170

 

 

 
